DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on July 04, 2022 in response to the Office Action mailed on March 03, 2022.

Status of the Claims
Claims 1-6 are pending.
Claims 1-6 are currently amended.

Allowance
 Claims 1-6 are allowed. Applicant’s amendment and argument filed on July 04, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of receiving a third microservice request comprising a food order request comprising the
restaurant identifier, using the restaurant identifier, retrieve from the restaurant database, responsive to the received food order request, food preparation data for the restaurant comprising food items and preparation times, process the retrieved information through a third machine learning algorithm to: coordinate the preparation of food items in a food order in a food preparation area, generate a predicted food order ready time, coordinate the packaging of the food items in the food order; and generate a predicted packaged food order ready time; and
create a third microservice output comprising the predicted food order ready time and predicted packaged food order ready time for the food order and send the third microservice output to the cluster manager; and an operations microservice which comprising a fifth plurality of programming instructions stored in the memory of, and operating on the processor of, each of the other computing devices of the distributed network of computing devices wherein the fifth plurality of programming instructions causes the computing device on which it is installed to: receive a fourth microservice request comprising a reservation request comprising the
restaurant identifier, a reservation time, and current seating data for the restaurant comprising
information describing a plurality of patrons that are currently seated at tables in the
restaurant, using the restaurant identifier, retrieve from the restaurant database, responsive to
the received reservation request, patron information comprising historical seating data for the restaurant calculate a preliminary table turn-time estimate comprising an estimate of when a table will become available to satisfy the request for a reservation, wherein the preliminary table
turn-time estimate is based at least in part on the historical seating data, the current seating data, and the reservation time, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687